UNITED STATES DISTRICT COURT
SOUTHERN DISTICT OF OHIO

WESTERN DIVISION

DAVID DURHAM, Case No. 1218-cv-009]

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
DETECTIVE JERRY REPORT AND
NIFFENEGGER, et. al., RECOMMENDATION

Defendants.

Plaintiff David Durham brings this action against defendants Jerry Niffenegger and Mark
Purdy, detectives employed by the Warren County, Ohio Sherriff’s Office (Sheriff’s Office);
Target Corporation (Target); J ames Christian, a Target employee; and Walmart Stores, Inc.
(Walmart).l Plaintiff sues the individual defendants in their individual and official capacities
Plaintiff seeks relief under 42 U.S.C. § 1983 for alleged violations of his rights under the First,
Fourth, Fifth, and Fourteenth Amendments to the United States Constitution; violations of his
rights under the Ohio Constitution; and violations of Ohio common law. This matter is before
the Court on defendants Walmart, Target, and Christian’s motions to dismiss the complaint
(Docs. 16, 20), plaintiffs opposing memoranda (Docs. 21, 22), and defendants’ reply
memoranda (Docs. 23, 24).
I. Allegations of the complaint

Plaintiff makes the following allegations in the complaint (Doe. l): On February 9, 2016,
plaintiff was operating a business, Games Galore, out of three locations: Harrison in Hamilton

County, Ohio; Northgate Mall in Hamilton County; and Trader’s World in Warren County, Ohio.

 

1 Plaintiff also names three John/Jane Doe defendants an unidentified Walmart employee and two unidentified
employees of the Warren County Sherriff’s Office.

(Id. at 5). He had started the business as a sole proprietorship in 2004. (Id.). Plaintiff was
arrested at his Games Galore business located in Northgate Mall on February 9, 2016. (Id. at 5,
8). A Warren County grand jury indicted plaintiff on four misdemeanor counts and one felony
count of receiving stolen property on August 29, 2016.2 (Id. at 5; Exh. l). Plaintiff was
acquitted of all charges on April 24, 2017. (Id.; Exh. 2). As a result of his arrest, plaintiff was
forced to close two of his three business locations and now operates only the Trader’s World
location. (Id. at 6).

Prior to his arrest, agents from Target and Walmart had approached individuals at the
Sheriff’ s Office and told them that local independent video game retailers “have an adverse
effect on video game sales” at Target and Walmart. (]d. at 6). Target and Walmart agents then
conspired with agents from the Sherriffs Office “to run sting operations” against plaintiff (Id.).
Agents from the Sheriff` s Office enlisted an individual by the name of Sentel Brooks, Who had
been arrested by unidentified police officers at the local Home Depot for theft, to be part of their
“sting operation” instead of being prosecuted (Id.). Under the direction of the Sheriffs Ofiice,
Brooks sold merchandise which had been obtained from Target with defendant Christian’s
assistance, to plaintiff at the Trader’s World’s location on December 20, 2015. (Id.). Further,
under the direction of the Sheriffs Office, Brooks sold video games and merchandise to plaintiff
at his Trader’s World location on January 3, 2016. (Id.). That property had been obtained from
Walmart with the assistance of defendant John Doe #l. (Id. at 7). On January l’7, 2016 and later
dates, defendant Purdy sold video games and other merchandise to plaintiff at his Trader’s World
location Which had been obtained from Walmart and Target’s corporate security agents. (Id. at

7). At no time did Purdy or any other individual represent to plaintiff that the video games or

 

2 Plaintiff alleges in the complaint that he was “indicted on multiple felony charges,” but that is not reflected on the
indictment

any other merchandise presented to him was stolen, and in fact the merchandise was not stolen.
(Id. at 6-7).

Throughout the investigation, defendants Purdy, Niffenegger, Christian, and John Doe #1
entered plaintiffs Northgate Mall location several times looking for games they had sold to him
at his Trader’s World location (Id. at 7). Defendants Purdy and Niffenegger prepared search
warrants and affidavits containing false statements which indicated that plaintiff had purchased
stolen merchandise and had offered to sell firearms. (Id. at 7-8). At no time did plaintiff offer to
buy or sell or knowingly buy or sell stolen merchandise or firearms or other weapons (Ia'.).

A search warrant was issued to the Sheriff of Hamilton County, Ohio for the Northgate
Mall location by a Hamilton County judge on February 8, 2016. (Ia'. at 8, Exh. 3). A search
warrant was issued to the Sheriff of Warren County for the Trader’s World location by a Warren
County judge on that same date. (Id. at 8, Exh. 4). On February 9, 2016, defendants Purdy,
Niffenegger, Christian and John Doe #1 “executed search warrants” for the Northgate Mall and
Trader’s World locations. (Id.). Defendants entered the Northgate Mall location “with SWAT
officers and fireanns drawn.” (Id. at 8). Plaintiff, an unidentified employee, and a customer
were ordered to get on the ground as firearms “were cocked and brandished directly” at them.
(Ia'.). Plaintiff was immediately cuffed with his hands in front of him and the customer was
cuffed behind the back. (Id.). An employee, Robert Williams, Was thrown to the ground, hitting
his head on the counter, and was cuffed with his hands behind his back. (Id.).

“With a shotgun” pointed at plaintiff, defendant Niffenegger searched plaintiff and
demanded to know the location of the safes and firearms (Id.). Colerain Police Officer Joe
Hendricks told plaintiff, “We have you dead to rights” and ordered plaintiff to go with the

Warren County officers and talk to them. (Id.). Defendants Christian and John Doe #l searched

the store with “other police officers.” (Id.). Property was taken from the Northgate Mall store,
including items that were not discussed in the affidavits or listed in the search warrant, and a
receipt for the property was filed with the Hami]ton County Clerk of Court, Criminal Traffic
Division. (Id. at 8-9; Exh. 5). The signature on the receipt is illegible. (Id., Exh. 5). Property
was also taken from the Trader’s World location and included items not discussed in the
affidavits or listed on the search warrants. (Id. at 9; Exh. 6). The receipt for that property is
signed by defendant Purdy. (Ia’., Exh. 6). Defendant Niffenegger executed a return of the search
warrants on February lO, 2016. (Id. at 9).

Plaintiff was interrogated at a Colerain Township substation in the Northgate Mall. (Id.).
The interrogation was recorded, but parts of the interrogation recording are missing and/or
deleted and plaintiff does not recall being read his Mi'randa rights. (Id.). Defendants Purdy and
Niffenegger interrogated plaintiff and accused him of lying.3 (Ia’.). Agents of the Sheriff s
Office placed a total of $2,343.()0 of plaintiffs money into evidence (Id.). Plaintiff was
acquitted, after which less than $1,000.00 of his money was returned to him. (Id.). Most of the
merchandise taken from plaintiffs two business locations was released to Target and Walmart
and only some of the merchandise was returned to plaintiff (Ia'.).

At the request of agents of the Sheriffs Office, the Warren County Court of Common
Pleas issued a restraining order against plaintiff which prohibited him from entering Trader’s
World, thus shutting down his business at that location.4 (Id. at 10', Exh. 7). “Police officers”

told other Northgate Mal] business owners that plaintiff was a criminal, and they told the

 

3 It is not clear from the complaint whether Purdy and Niffenegger interrogated plaintiff at the Colerain Township
substation in Northgate Mall, or whether they conducted a separate interrogation of him at another location The
allegations of the complaint are vague in this regard. (Doc. l at 9).

“ Based on other allegations in the complaint, it appears the business at that location was shut down only
temporarily.

manager of that store that he should never let plaintiff come back to the property. (Id.). The
manager at the Northgate Mall store and at the Harrison location both quit their jobs the day after
plaintiffs arrest. (ld.). Plaintiff had to close the Harrison location as a result. (Id.). Plaintiff
tried to keep the Northgate Mall location open, but business suffered and he was eventually
forced to close that location in July 2017. (ld.).

Plaintiff claims he suffered business and physical losses as a result of defendants’ actions.
Prior to plaintiffs arrest, his stores had earned at their respective locations over $200,000,
$125,000 and $25,000. (Id. at 10-11). In 2017, the total earnings were $50,000. (Id. at 11).
Further, the SWAT team’s show of force caused plaintiff to start having panic attacks the day
after his arrest. (Id.). A physician treated him and prescribed anti-anxiety medication, and he
was referred to a psychiatrist who also treated him. (Id.). While his criminal case was pending,
he developed stage-three kidney failure that was tentatively linked to excessive stress. (Id. at
12). Following his arrest, plaintiff suffered anxiety regarding video game trade-ins for fear of
being “set up” again; he lost 40 pounds in three months; his medication had to constantly be
adjusted; and he suffered gall bladder complications consistent with weight loss from stress and
had to have his gall bladder removed. (Id. at 12). He also suffered constant fear that he would
go to jail and be unable to continue as the sole caregiver for his wife, who had suffered a
ruptured brain aneurism in 2012. (Id.).

Based on these allegations, plaintiff brings claims under 42 U.S.C. § 1983 for (1)
unreasonable search and seizure (Fourth Amendment); (2) excessive force (Fourth Amendment);
(3) violation of his rights to freedom of speech, assembly, and association (First Amendment);
(4) malicious prosecution (Fourth Amendrnent); and (5) deprivation of liberty without due

process of law (Fifth Amendment). (Ia’. at 12-15). Plaintiff also brings state law claims for (1)

false imprisonment (sixth cause of action); (2) false arrest (seventh cause of action); (3)
malicious prosecution (eighth cause of action); (4) assault and battery (ninth cause of action); (5)
excessive use of force (tenth cause of action); (6) intentional infliction of emotional distress
(eleventh cause of action); (7) negligent infliction of emotional distress (tweltth cause of action);
(8) gross negligence and reckless actions (thirteenth cause of action); and (9)
theft/conversionfunjust enrichment (fifteenth cause of action). (ld. at 15-21). Plaintiff brings a
claim for civil conspiracy in violation of both his federal and state constitutional rights
(fourteenth cause of action).5

Il. Rule 12(b)(6) standard

In deciding a motion to dismiss under Rule lZ(b)(6), the Court must accept all factual
allegations as true and make reasonable inferences in favor of the non-moving party. Keys v.
Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin~Bey v_ Rutter, 420 F.3d 571, 575
(6th Cir. 2005)). Only “a short and plain statement of the claim showing that the pleader is
entitled to relief’ is requiredl Id. (quoting Fed. R. Civ. P. 8(a)(2)). “[T]he statement need only
give the defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Id.
(quoting Err`ckson v. Para'us, 551 U.S. 89, 93 (2007) (internal quotation marks omitted) (quoting
Bell Atlamic Corp. vt Twornbly, 550 U.S. 544, 555 (2007)). Although the plaintiff need not
plead specific facts, the “[f]actual allegations must be enough to raise a right to relief above the
speculative level” and to “state a claim to relief that is plausible on its face.” Ia'. (quoting
Twombly, 550 U.S. at 555, 570). A plaintiff must “plead[] factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged,” Id.

(quoting Ashcrof! v. Iqbal, 556 U.S. 662, 678 (2009)).

 

5 Plaintiff does not identify the constitutional provisions under which he brings this claim.

6

The Court may consider documents integral to or attached to the pleadings when ruling
on a Rule 12 motion to dismiss without converting the motion to one for summary judgment
Cornmercial Money Cir., Inc. v. lll. Union Ins. Co., 508 F.3d 327, 336 (6th Cir. 2007). In
addition, the Court may examine public documents without converting the motion into one for
summary judgment Wyser-Pratte Mgmt. Co., Inc. v. Tebcon Corp., 413 F.3d 553, 560 (6th Cir.
2005) (citing Bovee v. Coopers & Lybrand C.P.A., 272 F.3d 356, 360 (6th Cir. 2001)). The
Court “may take judicial notice of proceedings in other courts of record. . . .” Rodic v.
Thi`stledown Raci`ng Cfub, Inc., 615 F.2d 736, 738 (6th Cir. 1980) (quoting Granader v. Pnb!ic
Bank, 417 F.2d 75, 82-83 (6th Cir. 1969)).

nr. 42 U.s.C. § 1983

Section 1983 creates a civil cause of action against a defendant who, while acting under
color of state law, deprives another person of the “rights, privileges or immunities secured by the
Constitution or laws of the United States.” Barker v. Goodrich, 649 F.3d 428, 432 (6th Cir.
2011) (citation omitted). To state a claim for relief under § 1983, “a plaintiff must allege a
violation of a right secured by the federal Constitution or laws and must show that the violation
was committed by a person acting under color of state law.” Flanory v. Bonn, 604 F.3d 249, 253
(6th Cir. 2010) (citations omitted).

“Section 1983 does not, as a general rule, prohibit the conduct of private parties acting in
their individual capacities.” Lindsey v. Detroit Entm ’t, LLC, 484 F.3d 824, 827 (6th Cir. 2007).
However, a private party may be liable under § 1983 if their conduct is “fairly attributable to the
state.” Collyer v. Darlz'ng, 98 F.3d 211, 231-32 (6th Cir. 1996) (citing Lugar v. Edmondson Oil
Co., 457 U.S. 922, 936 (1982)). Courts use three tests to determine if the conduct of a private

actor is attributable to the state: (l) the public function test; (2) the state compulsion test; and (3)

the symbiotic relationship/joint action test. Id. (citing Wolotsky v. Huhn, 960 F.2d 1331, 1336
(6th Cir. 1992).

The joint action test requires that there be a sufficiently close relationship between the
state and the challenged action such that it is fair to treat the action of the private actor as that of
the state itself Id. (citing Wolotsky, 960 F.2d at 133 5). A conspiracy between private actors and
state actors can satisfy the joint action test. See Hooks v. Hooks, 771 F.2d 935, 943 (6th Cir.
1985). To validly allege a civil conspiracy, the plaintiff must allege facts to show the parties
made a single plan, in pursuit of the shared objective, and an overt act was committed in
furtherance of the conspiracy that caused the plaintiff s injury. Id at 944.

A private actor’s utilization of public services or assistance to the police in their
performance of necessary logistics does not convert private action to state action. See Partz'n v.
Davis, 675 F. App’x 575, 587 (6th Cir. 2017). lt is insufficient to establish a private citizen
acted under state law by alleging that he misused or abused a valid statute, See Hooks, 771 F.2d
at 943 (citing Lugar, 457 U.S. at 941).

A private corporation that performs a traditional state function can be sued as a person
acting under color of law for violation of an individual’s constitutional rights under § 1983.
Rousrer v. County of Sagi`naw, 749 F.3d 437, 453 (6th Cir. 2014) (citing Srreet v. Corrections
Corp. ofAm., 102 F.3d 810, 814 (6th Cir. 1996)). However, a private corporation cannot be held
liable under § 1983 on the basis of respondeat superior or vicarious liability. Id. (citing Srreet,
102 F.3d at 818). Rather, to hold a private corporation liable under the statute, the plaintiff must
prove that the entity was a state actor and both “that his . . . constitutional rights were violated

and that a policy or custom of the [corporation] was the ‘moving force’ behind the deprivation of

the plaintiffs rights.” Id. (citing Mil!er v. Sam'lac Cnty., 606 F.3d 240, 254-55 (6th Cir. 2010)
(citation omitted)).

A. Defendant Walmart’s motion to dismiss plaintiffs § 1983 claims

Defendant Walmart moves to dismiss plaintiffs claims brought against it under § 1983
on two grounds (Doc. 16). First, Walmart argues that it cannot be held liable under the theory
of respondeat superior for the alleged actions of a “John Doe” employee, and plaintiff has not
alleged any facts to indicate that Walmart had a policy, custom, or procedure that led to the
alleged violation of plaintiffs constitutional rights. Second, Walmart contends it is a private
entity and cannot be considered a state actor under § 1983.

In response, plaintiff alleges that Walmart qualifies as a state actor under § 1983 because
it conspired and acted in conjunction with “police officers” to “manufacture an alleged crime”
against plaintiff and put him out of business; therefore, its conduct is “fairly attributed to the
state.” (Doc. 21 at 5-6, citing Moody v. Farrell, 868 F.3d 348 (5th Cir. 2017) (a private citizen
may qualify as a state actor if it “is involved in a conspiracy or participates in joint activity with
state actors.”) (citing Ballard v. Wall, 413 F.3d 510, 518 (5th Cir. 2005) (citing Adickes v. S.H.
Kress & Co., 398 U.S. 144, 150-52 (1970)).

The Moody decision on which plaintiff relies holds that “[a] private party does not act
under color of state law when [it] merely elicits but does not join in an exercise of official state
authority.” Moody, 868 F.3d at 353 (citing Daniel v. Ferguson, 839 F.2d l 124, 1130 (5th Cir.
1988) (quoting/luster Oil & Gas, Inc. v. Si‘ream, 764 F.2d 381 , 388 (5th Cir. 1985)). Thus,
“evidence that a private citizen reported criminal activity or signed a criminal complaint does not
suffice to show state action on the part of the complainant in a false arrest case.” Id. (citing

Daniel, 839 F.2d at 1130) (quoting Stream, 764 F.2d at 388). The plaintiff must farther “show

that the police in effecting the arrest acted in accordance with a ‘preconceived plan’ to arrest a
person merely because he was designated for arrest by the private party, without independent
investigation.” Sims v. Jejj‘"erson Downs Racing Ass ’n, 778 F.2d 1068, 1079 (5th Cir. 1985)
(quoting Hernandez v. Schwegmann Bros. Gianr Supermarkets, 673 F.2d 771, 772 (5th Cir.
1982)). See, e.g., Snn'th v. Broo/cshz`re Bros., Inc., 519 F.2d 93, 94 (5th Cir. 1975) (the plaintiffs
Showed that pursuant to a prearranged plan, the defendant, a grocery store, “could have people
detained [for shoplifting] merely by calling the police and designating the detainee”); but see
Bartho!omew v. Lee, 889 F.2d 62, 63 (5th Cir. 1989) (the fact that “the plaintiffs were arrested in
part . . . at the request of the [mall] security personnel, and not wholly based on any independent
observations of the officers,” was not enough to show joint action between the mall and the
police) (alteration and emphasis in original).

The allegations of the complaint, liberally construed, are sufficient to support a finding
that agents of Walmart conspired or acted jointly with state law enforcement personnel to violate
plaintiffs constitutional rights ln support of his claims against Walmart, plaintiff alleges that
agents from Walmart approached agents from the Sheriffs Office and stated that local
independent video game stores were adversely affecting their video game sales. (]a'., citing Doc.
l, 1[ 25). Plaintiff alleges that agents of Walmart conspired with agents of the Sheriffs Office to
“run sting operations” against him. (Id., 1l 26). Plaintiff alleges that an agent of Walmart then
took action in furtherance of the alleged conspiracy. Plaintiff alleges that non-party Brooks,
acting under the direction of the Sheriffs Office, and defendant Purdy sold video games and
merchandise to plaintiff at his Trader’s World location, none of which was stolen property.
(Doc. l, 1111 28-38). Plaintiff alleges that some of the items were provided through the assistance

of Walmart’s security agents and its employee, John Doe #1. (Id., 1111 33, 36). Plaintiff asserts

10

that all defendants, including the police officers and John Doe #l, came into his Northgate Mall
store several times during the investigation looking for gaines that defendants had sold him at his
Trader’s World store, which included games that John Doe 1# had helped obtain from Walmart
as part of the alleged conspiracy (Id., ii 39). Plaintiff further alleges that Walmart’s agent,
defendant John Doe #1, executed search warrants at Northgate Mall and Trader’s World with the
other defendants and “searched the [Northgate Mall] store with other police officers.” (ld., 111
46, 55). Plaintiff alleges that after he was acquitted of all charges against him, some of the
merchandise that had been taken from his stores was released to Walmart. (Id., 11 68). These
allegations, accepted as true, are sufficient to show that one or more agents of Walmart went
beyond merely providing information to the police. Instead, they played an active role in
instigating an investigation against plaintiff; they assisted police officers in selling merchandise
from Walmart to plaintiff; and they participated in the search of the Northgate Mall store that
Was conducted pursuant to a search warrant. This collaboration with law enforcement officers
supports a finding that the actions of Walmart’s agents are “fairly attributable” to the state and
suffices to qualify Walmart’s agents as state actors for § 1983 purposes under the joint action
test. See Collyer, 98 F.3d at 231-32; Cf Moody, 868 F.3d at 353 (court found the defendant was
entitled to summary judgment because evidence showing merely that the defendant designated
the plaintiff for arrest did not permit a reasonable inference that pressure from the defendant
destroyed the independence of the police officer’s investigation).

Nonetheless, plaintiffs allegations are not sufficient to state a claim under § 1983 against
Walmart, a corporate entity, for violating plaintiffs constitutional rights. Plaintiff does not
allege that a Walmart policy or custom led to the violation of his constitutional rights. To the

contrary, plaintiff expressly disavows that agents of Walmart acted pursuant to a policy. Plaintiff

11

asserts in his opposing memorandum that he has not alleged “the existence of an offending
custom or policy” that violated his constitutional rights because “a policy did not affect” him.
(Doc. 21 at 6). The absence of a policy compels dismissal of plaintiffs § 1983 claims against
Walmart. See Rouster, 749 F.3d at 453 (to bring a § 1983 claim against a private entity, the
plaintiff must allege that the entity was a state actor and that its employee’s action was fueled by
an unlawful policy, custom, or regulation of that entity).

Thus, liberally construed, the complaint does not allege sufficient facts to state a claim
for relief under § 1983 against defendant Walmart. Plaintiffs § 1983 claims against defendant
Walmart should be dismissed

B. Defendants Target and Christian’s motion to dismiss plaintiffs § 1983 claims

Defendants Target and its employee Christian likewise move to dismiss plaintiffs §
1983 claims against them on the grounds that (1) they are not state actors and therefore cannot be
held liable for alleged violations of plaintiffs constitutional rights under § 1983, and (2) plaintiff
has not alleged that defendant Target acted pursuant to a policy or procedure (Doc. 20). Target
and Christian argue they do not qualify as state actors under the state compulsion test, the
symbiotic relationship/substantial nexus test, or the public function test. (Id. at 8-13). In
addition, defendants contend that plaintiff has not identified a Target policy, custom or procedure
that led to the alleged deprivation of his constitutional rights (Id. at 14). Plaintiff alleges that
defendants Target and Christian qualify as state actors under § 1983 because they conspired and
acted in conjunction with “police officers” to “manufacture an alleged crime” against plaintiff
and put him out of business; therefore, its conduct is therefore “fairly attributed to the state.”

(Doc. 22 at 5-6, citing Moody, 868 F.3d at 348).

12

The allegations of the complaint, liberally construed, support a finding that agents of
Target, and specifically Target employee Christian, conspired or acted jointly with state law
enforcement personnel to violate plaintiffs constitutional rights. ln support of his claims,
plaintiff alleges that agents of Target approached agents from the Sheriff s Office and stated that
local independent video game stores were adversely affecting their video game sales. (Doc. 1,11
25), Plaintiff alleges that agents of Target “conspired with agents” of the Sheriff s Office to “run
sting operations” against him. (Id., 11 26). Plaintiff specifically alleges that Christian took action
in furtherance of the alleged conspiracy Plaintiff alleges that non-party Brooks, acting under the
direction of the Sheriffs Oftice, and defendant Purdy sold video games and merchandise to
plaintiff at his Trader’s World location, none of which was stolen property. (Doc. 1, 1111 28-38).
Plaintiff alleges that some of the items were provided through the assistance of defendant
Christian. (ld., 11 30). Plaintiff asserts that all defendants, including the police officers and
Christian, came into his Northgate Mall store several times during the investigation looking for
games that defendants had sold him at his Trader’s World store, which included games that
Christian had helped obtain from Target as part of the alleged conspiracy. (Id., 11 39). Plaintiff
further alleges that Christian executed search warrants at Northgate Mall and Trader’s World
with the other defendants and “searched the [Northgate Mall] store with other police officers.”
(]d., 1111 46, 55). Plaintiff alleges that after he was acquitted of all charges against him, some of
the merchandise that had been taken from his stores was released to Target. (Ia’., 11 68). These
allegations, accepted as true, are sufficient to show that Target’s employee, Christian, went
beyond merely providing information to the police. Instead, defendant Christian played an
active role in an investigation that was instigated by agents of Target; he assisted police officers

in selling merchandise from Target to plaintiff; and he participated in the search of the Northgate

13

Mall store that was conducted pursuant to a search warrant. This collaboration with law
enforcement officers supports a finding that defendant Christian’s actions are “fairly
attributable” to the state and suffices to qualify Target’s employee as a state actor for § 1983
purposes under the joint action test. See Co[lyer, 98 F.3d at 231-32; cf Moody, 868 F.3d at 353.

Nonetheless, plaintiffs allegations are not sufficient to state a claim under § 1983 against
Target, a corporate entity, for violating plaintiffs constitutional rights Plaintiff does not allege
that a Target policy or custom led to the violation of his constitutional rights Rather, as with his
claims against Walmart, plaintiff expressly disavows that a Target policy or custom led to the
alleged deprivation of his civil rights (Doc. 22 at 6). The absence of a policy compels dismissal
of plaintiffs § 1983 claim against Target. See Rouster, 749 F.3d at 453.

For these reasons, plaintiffs § 1983 claims against defendant Target should be dismissed
Plaintiff should be permitted to proceed beyond the pleading stage on his § 1983 claims against
defendant Christian.

IV. Plaintiff’s state law claims

Plaintiff brings several claims against defendants under Ohio law. Defendants allege that
plaintiffs claims are either time-barred by the applicable statute of limitations or do not
implicate a Walmart or Target employee (Docs. 16, 20). Further, defendants argue in their
reply memoranda that plaintiff has waived his objections to dismissal of certain claims by failing
to address defendants’ arguments in his responses to defendants’ motions to dismiss (Doc. 23,

Doc. 24).

A. Claims for false arrest, false imprisonment, and assault and battery (sixth,
seventh and ninth causes of action)

Defendants contend that plaintiffs claims for false arrest, false imprisonment, and assault

and battery are time-barred by the applicable one-year statutes of limitations (Doc. 16, Doc.

14

20). Plaintiff alleges in response only that his intentional tort claims are not time-barred because
they accrued when the state criminal case against him was dismissed on April 25, 2017, and he
filed suit within one year of that date on February 9, 2018. (Doc. 21 at 6, Doc. 22 at 6-7).

The Court need not address the merits of plaintiffs claims for false arrest, false
imprisonrnent, and assault and battery because those claims are time-barred Claims for assault
and battery under Ohio law must be brought within one year after the cause of the action accrues
Ohio Rev. Code § 2305.111. A cause of action for assault and battery accrues on the date the
alleged assault or battery occurred Ohio Rev. Code § 2305.11 l(B)(l). A claim for false
imprisonment or false arrest must also be brought within one year of the date the cause of action
accrues, which is the date the plaintiff is released from confinement Ohio Rev. Code §
2305.11(A). See Rogers v. Barbera, 164 N.E.2d 162, 164 (Ohio 1960); see also Alter v. Poul,
135 N.E.Zd 73, 75 (Ohio App. lOth Dist. 1955) (the term ‘false arrest’ includes false
imprisonment and as such an action for false arrest must also be brought within one year after the
cause of action accrues).

The facts alleged in the complaint show that these state law claims accrued on February
9, 2016. That is the date that plaintiffs Northgate Mall and Trader’s World locations were
searched, his property was seized, and plaintiff Was arrested Plaintiff does not allege in the
complaint that he was confined beyond the date of his arrest. Plaintiff initiated this lawsuit on
February 9, 2018, two years after those events Those claims are thus time-barred and should be
dismissed on this ground

B. Malicious Prosecution (eighth cause of action)
Plaintiff brings a state law claim for malicious prosecution against all defendants

Plaintiff alleges he was charged with multiple felonies at the direction of and in concert with

15

“defendants,” which resulted in his arrest. (ld., 11 121). He alleges that defendants knowingly
and maliciously persisted in their wrongful effort to have him arrested for crimes he did not
commit, which constituted malicious prosecution (Id.). Defendants argue that plaintiff has not
pled a plausible claim for malicious prosecution (Doc. 16 at l 1-12, Doc. 20 at 15-16).

Plaintiff has not addressed the malicious prosecution claim in his memoranda in
opposition to defendants’ motions to dismiss (Doc. 21, Doc. 22). By failing to respond to
defendants’ arguments plaintiff has waived his opposition to dismissal of the claim. See
Humphrey v. U.S. Aliy. Gen. ’s Off, 279 F. App’x 328, 331 (6th Cir. 2008) (plaintiffs arguments
were waived by his failure to oppose defendants’ motion to dismiss) (citing Resm'ck v. Pation,
258 F. App’x 789, 790-91, n.l (6th Cir. 2007) (citing Hood, 319 F.3d at 760); Scotr v. Si‘aie of
Tennessee, 878 F.2d 382 (table), 1989 WL 72470, at *2 (6th Cir. 1989)).

Further, plaintiff has not stated a plausible claim for malicious prosecution against the
moving defendants because he does not allege that Walmart, Target, or Christian were involved
in instituting or continuing plaintiffs criminal prosecution following his arrest. See T russell v.
Gen. Motors Corp. 559 N.E.2d 732, syll. (Ohio 1990) (the elements of a malicious prosecution
claim are: “(1) malice in instituting or continuing the prosecution; (2) lack of probable cause; and
(3) termination of the prosecution in favor of the accused.”). The malicious prosecution claim
against Walmart, Target and Christian should be dismissed

C. Excessive force (tenth cause of action)

Plaintiff brings a claim for use of excessive force in alleged violation of his state
constitutional rights against all defendants Plaintiff alleges that defendants are liable for
excessive force because at their direction and in concert with defendants a SWAT team was

deployed to retrieve video games and related merchandise and plaintiff, an employee and

16

customers were detained at gun point. (lo'., 11 128). Defendants argue that this claim is either
time-barred or that plaintiff s allegations do not implicate Walmart, Target, or Christian in any
alleged use of force. (Doc. 16 at 10-11, Doc. 20 at 14). Plaintiff has not addressed defendants’
arguments and he has not alleged facts which, if accepted as true, could support the imposition
of liability on these defendants for the use of excessive force against plaintiffl Plaintiffs claim
for excessive force against defendants Walmart, Target, and Christian should be dismissed

D. Negligent infliction of Emotional Distress (twelfth cause of action)

Defendants Walmart, Target and Christian argue that plaintiffs claim for negligent
infliction of emotional distress is time-barred and fails to state a claim for relief against them.
(Doc. 16 at 13, Doc. 20 at 16-17). Plaintiff has not addressed defendants’ arguments in his
memoranda in opposition to the motions to dismiss and has not cited any legal authority or
factual allegations in support of this claim (Doc. 21, Doc. 22). By failing to respond to
defendants arguments plaintiff has waived his opposition to dismissal of the claim. See
Hurnphrey, 279 F. App’x at 331.

Even if plaintiff had addressed the claim in his response, the factual allegations of the
complaint are not sufficient to state a claim for negligent infliction of emotional distress because
plaintiff does not allege that he was a bystander to an accident or that these defendants placed
him in fear of physical danger to his own person. See Dodge v. United Stotes, 162 F. Supp.2d
873, 879 (S.D. Ohio 2001) (the plaintiff must have been “a bystander to an accident” or have
been placed “in fear of physical consequences to his own person” in order to state a claim for

negligent infliction of emotional distress). This claim should be dismissed

17

E. Claim for intentional infliction of emotional distress (eleventh cause of action)

Defendants Target and Christian argue that plaintiffs claim for intentional infliction of
emotional distress is barred by the one-year statute of limitations provided in Ohio Rev. Code §§
2305.11(A) and 2305.111. (Doc. 20 at 16). Defendant Walmart argues that the elements of an
intentional infliction of emotional distress claim are not satisfied (Doc. 16 at 12, citing
Pournaras v. Pournams, Nos. 49936, 49937, 1985 WL 4613, at *5 (Ohio App. 8th Dist. Dec. 19,
1985)). Plaintiff argues that his intentional tort claims are not time-barred because he brought
the claims within one year of the date of his acquittal, which he alleges is the date he could file
suit and obtain relief and thus the date his claims accrued (Doc. 21 at 6, Doc. 22 at 6-7, citing
Jordan v. Blount County, 885 F.3d 413 (6th Cir. 2018) (citing Wollace v. Koto, 549 U.S. 384,
388 (2007)). Plaintiff does not address the merits of his claims in his opposing memoranda

Plaintiff s claim for intentional infliction of emotional distress is time-barred “[l]f the
set of facts complained of gives rise to a conventional tort action for which the legislature has
clearly delineated a statute of limitations the claim [for intentional infliction of emotional
distress] should usually be governed by that statute.” Ransaw v. Lucas, No. 1:09-cv-02332, 2013
WL 6179418, at *10 (N.D. Ohio Nov. 25, 2013). Plaintiffs claims for intentional infliction of
emotional distress appear to be based on the same facts that give rise to his claims for assault and
battery, false arrest, and false impiisonrnent, each of which is governed by a one-year statute of
limitations6 Thus, the claim is barred by the one-year statute of limitations that governs these

causes of action.

 

6 Insofar as plaintiff seeks to apply the statute of limitations applicable to a malicious prosecution claim to his
emotional distress claim against these defendants that limitations period does not apply. Plaintiff has alleged no
facts to support a finding that Walmart, Target, or Christian were involved in the alleged malicious prosecution

18

F. Claims for “gross negligence” and “reckless conduct” (thirteenth cause of
action)

Defendants argue that plaintiffs claims for gross negligence and reckless conduct must
be dismissed because plaintiff has not identified a tortious act that defendants Walmart, Target,
or Christian allegedly committed while acting with the requisite mental state. (Doc. 16 at 16,
Doc. 20 at 20). ln response to Target and Christian’s motions to dismiss plaintiff alleges only
that negligence is characterized by five elements one of which is an actual causal connection
between the defendant’s conduct and the resulting harm, and that the complaint clearly states that
defendants’ actions were reckless (Doc. 22 at 7, citing Doc. 1, 1111 25-36). Plaintiff has not
identified the other elements of a negligence claim and has not addressed whether the factual
allegations of the complaint satisfy the elements of a negligence claim against Target or
Christian. Plaintiff has not addressed his claims for “gross negligence” and “reckless conduct” at
all in his response to Walmart’s motion to dismiss (Doc. 24). The factual bases for his
negligence claims against these defendants are not clear from the allegations of the complaint
The complaint does not give defendants “fair notice of what” the [gross negligence and reckless
conduct] claim is and the grounds upon which it rests.” See Keys, 684 F.3d at 608. Plaintiffs
claim for “gross negligence” and “reckless conduct” against defendants Walmart, Target, and
Christian should therefore be dismissed

G. Theft/conversion/unjust enrichment claim (lifteenth cause of action)

Defendants argue that plaintiffs claim for theft/conversionfunjust enrichment must be
dismissed because he has not pled a viable cause of action under any of these theories of
recovery. (Doc. 16 at 15-16, Doc. 20 at 18-19). Defendant Walmart contends that while
plaintiff alleges that merchandise was returned to Walmart and Target after his acquittal (Doc. 1,

11 68), plaintiff does not allege “what property was allegedly wrongfully released”; how Walmart

19

would have known the property was “stolen”; that plaintiff made a demand for the return of the
property; and that there was any type of “contract” or “quasi-contract” between Walmart and
plaintiff (Doc. 16 at 16). Defendants Target and Christian likewise argue that there was no
contractual or quasi-contractual relationship between plaintiff and defendants; plaintiff does not
identify any specific property that was released to Target after his acquittal; he does not allege
that Target committed a wrongful act that led to Target obtaining plaintiffs property; and he
does not allege that he made a demand to defendants for the return of his property. (Doc. 20 at
18-19). Defendants assert in their reply memoranda that plaintiff has waived this claim by
failing to address it in his responses to their motions to dismiss (Doc. 23 at 7; Doc. 24 at 7).

The Court finds it is appropriate to address whether the complaint states a claim for
theft/conversion/unjust enrichment because defendants have not shown that plaintiff has failed to
state a claim for relief under each of these theories of recovery.

First, defendants argue that plaintiff has not pled the essential elements of a civil theft
offense under Ohio law7 which allows a property owner to bring a civil action under Ohio Rev.
Code § 2307.60(A) “to recover damages from any person who willfully damages the owner’s
property or who commits a theft offense, as defined in section 2913.01 of the Revised Code,
involving the owner’s property.” Semco, Inc. v. Si`ms Bros., lnc., No. 9-12-62, 2013 WL
5347400,11 15 (Ohio App. 3d Dist. Sept. 23, 2013). The Court agrees Plaintiff alleges in
support of this claim that “video games and other merchandise” that he lawfully purchased were
“seized” from him “[a]t the direction and in concert with the [d]efendants” and was given to
defendants Target and Walmart. (Doc. l, 11 146). However, he has not alleged facts in the
complaint to support a finding that Target, Walmart, or an agent of either entity committed a

“theft offense” in connection with their receipt of the property. Nor has plaintiff addressed the

20

civil theft claim in response to defendants’ motions to dismiss He has not explained how these
defendants’ receipt of the video games and other merchandise satisfies the elements of a civil
theft claim under Ohio law. The complaint does not give defendants Walmart, Target, and
Christian “fair notice of what the [civil theft] claim is and the grounds upon which it rests.” See
Keys, 684 F.3d at 608. Plaintiffs civil theft claim against defendants Walmart, Target, and
Christian should be dismissed

Next, defendants argue that plaintiff has not pled the essential elements of a conversion
claim against them. (Doc. 16 at 15, Doc. 20 at 19). “Conversion is the wrongful exercise of
dominion over property to the exclusion of the rights of the owner, or withholding it from his
possession under a claim inconsistent with his rights.” Semco, Inc., 2013 WL 5347400, 11 32
(citing Warnecke v. Chaney, 194 Ohio App.3d 459 (Ohio App. 3d Dist. 2011) (quoting State ex
rel. Tomo v. Corri`gan, 92 Ohio St.3d 589, 592, 752 N.E.2d 281 (2001) (internal quotation marks
omitted)). “The elements of conversion are: (1) plaintiffs ownership or right to possession of
the property at the time of the conversion; (2) defendant’s conversion by a Wrongful act or
disposition of plaintiffs property iights; and (3) damages.” Id. (quoting Mi[ler v. Cass, No. 3-
09-15, 2010 WL 1740891, 11 32 (Ohio App. 3d Dist. May 3, 2010) (intemal quotation marks
omitted)). The plaintiff must prove two additional elements if the defendant “came into
possession of the property lawfully”: (1) that the plaintiff demanded the return of the property
after the defendant exercised dominion or control over the property; and (2) that the defendant
refused to deliver the property to the plaintiff.” ]d., 11 33 (collecting cases).

Plaintiff has sufficiently pled the elements of a conversion claim against defendants
Walmart, Target, and Christian. Plaintiff alleges that after the corporate defendants and their

agents instigated an investigation against him, Walmart, Target and Christian provided or

21

assisted in providing Walmart or Target merchandise to law enforcement personnel; the
merchandise was sold to plaintiff in connection with the investigation; and the property was then
seized from plaintiff during the course of a search in which Christian and Walmart’s agent
participated (Doc. 1, 1111 25, 26, 28-55). The property, which was seized as part of the alleged
unlawful conspiracy, was returned to defendants after plaintiffs acquittal, despite plaintiffs
contention that he had legally purchased and acquired the merchandise (Id., 11 68). A reasonable
inference can be drawn from these allegations that the corporate defendants unlawfully took
possession of property that was Seized in the course of the conspiracy and to which plaintiff had
a right of ownership. lt is not clear at this stage whether Christian played a role in the return of
the property At this stage of the proceedings, viewing the allegations of the complaint and the
inferences to be drawn therefrom liberally in plaintiffs favor, plaintiff should be permitted to
proceed with his conversion claim against the corporate defendants and Target’s agent, Christian.

Defendants Walmait, Target, and Christian contend that a claim for unjust enrichment “is
typically a ‘substitute’ for an otherwise invalid contract” where the plaintiff has conferred a
benefit on the defendant and it would be unjust to allow the defendant to retain the benefit
without payment (Doc. 16 at 15, Doc. 20 at 19, citing Kraft Constr. Co. v. Cuyahoga Cty. Bd. of
Commrs., 713 N.E.2d 1075 (Ohio 8th App. Dist. 1998)). Defendants argue that a cause of action
for unjust enrichment does not lie in a situation like the one presented here, where the parties
have no contractual or quasi-contractual relationship

Generally, a cause of action for unjust enrichment lies “whenever a benefit is conferred
by plaintiff upon a defendant with knowledge by the defendant of the benefit and retention of the
benefit by the defendant under circumstances where it would be unjust to do so without

payment.” Kraft Constr. Co., 713 N.E.2d at 1085 (quoting Hambleton v. R.G. Barry Corp., 465

22

N.E.2d 1298, 1301-1302 (Ohio 1984); Katz v. Banm'ng, 617 N.E,2d 729, 735-736 (Ohio 1992)).
Liability may by imposed under a theory of “a contract implied-in-law, or ‘quasi-contract”’ in
order to prevent unjust enrichment Rez`senled & C0. v. Network Group, ]nc., 277 F.3d 856, 860
(6th Cir. 2002) (citing Vargo v. Clark, 716 N.E.2d 23 8, 242 (Ohio Ct. App. 1998)). “A quasi-
contractual obligation is one that is created by the law for reasons of justice, without any
expression of assent and sometimes even against a clear expression of dissent.” ld. (quoting 1
ARTHUR LITToN CoRBrN, CoRBIN oN coNTRACTs, § 1.20 (1993)). There are three
elements of a quasi-contract claim under Ohio law: “( 1) a benefit conferred by the plaintiff upon
the defendant; (2) knowledge by the defendant of the benefit; and (3) retention of the benefit by
the defendant under circumstances where it would be unjust to do so without payment.” Id.
(citing Telephone Mgmt. Corp. v, Goodyear Tz're & Rubber Co., 32 F. Supp.2d. 960, 972 (N.D.
Ohio 1998); Hambleron, 465 N.E.Zd at 1302).

Under Ohio law, “[u]njust enrichment also results from a failure to make restitution
where it is equitable to do so.” Id. at 860-61 (quoting Cosby v. Cosby, 750 N.E.Zd 1207, 1213
(Ohio Ct. App. 2001) (citations omitted); cf RESTATEMENT OF RESTITUTION: QUASI`
CONTRACTS AND CONSTRUCTIVE TRUSTS § l (1937) (“A person who has been unjustly
enriched at the expense of another is required to make restitution to the other.”)).

Plaintiffs claim for unjust enrichment should not be dismissed at this juncture. The case
law defendants cite does not support their position that a cause of action for unjust enrichment
lies only where the parties to the claim have a quasi-contractual relationship Moreover, the
allegations of the complaint are sufficient to satisfy the three elements of an unjust enrichment
claim. The complaint supports a finding that defendants benefitted from the receipt of property

which had been seized from plaintiff and returned to defendants without compensation to

23

plaintiff; defendants knew of the benefit reaped by receipt of the property that plaintiff had
previously purchased and which had been seized; and defendants retained the benefit under
circumstances where it would be unjust to keep the property without compensating plaintiff
Rei`senj?eld & Co., 277 F.3d at 860 (citing Telephone Mgmt. Corp., 32 F. Supp.2d. at 972;
Hambleton, 465 N.E.2d at 1302).

In light of these findings, defendants’ motions to dismiss should be granted as to
plaintiffs claim for civil theft against defendants Walmart, Target, and Christian. However,
plaintiff should not be precluded at the pleading stage from seeking relief for the alleged
unlawful retention of his property by the corporate entities and Christian under the theories of
conversion and unjust enrichment

H. Conspiracy claim (fourteenth cause of action)

Plaintiff brings a conspiracy claim against defendants Walmart, Target, and Christian
under state law.7 Defendants Target and Christian argue that plaintiffs claim is barred by the
same statute of limitations that governs his intentional tort claims (Doc. 20 at 18). Defendants
further argue that plaintiff cannot pursue this claim because he does not allege that defendants
and agents of the Sheriffs Office agreed to commit an intentional tort, which is an essential
element of a civil conspiracy claim under Ohio law. (Id.). Defendant Walmart argues that
plaintiff cannot bring a civil conspiracy claim against it because he has not alleged an underlying

tort by an individual agent of Walmart (Doc. 21 at 7, Doc. 22 at 7).

 

l Plaintiff also claims that defendants engaged in a civil conspiracy in violation of` his federal constitutional rights.
To the extent plaintiff seeks to bring his conspiracy claim under § 1983 against defendants Walmart and Target, his
claim fails for the reasons discussed supra Defendant Christian has not addressed the merits of plaintiffs civil
conspiracy claim under § 1983, and plaintiff should be permitted to proceed on this claim against Christian under
federal law. See supra at 12-14.

24

In response, plaintiff contends that his conspiracy claim is supported by allegations in the
complaint that defendants agreed to fabricate a crime against plaintiff and/or entrap him and to
deprive him of his property. (Id.). Plaintiff alleges defendants conducted undercover “sting
operations which ultimately resulted in a failed attempt at a conviction” and resulted in the loss
of his businesses and health complications (Id.).

The tort of civil conspiracy is “‘a malicious combination of two or more persons to injure
another in person or property, in a way not competent for one alone, resulting in actual
damages.”’ Wi[liams v_ Aetna Fin. Co., 700 N.E,Zd 859, 868 (Ohio 1998). See also Zhelezny v.
Ofesh, No. 12AP-681, 2013 WL 5450882, 1[ 55 (Ohio App. 10th Dist. March 30, 2017) (citations
omitted). Civil conspiracy is an intentional tort under Ohio law. Id. (citations omitted). “Civil
conspiracy is derivative in that the claim cannot be maintained absent an underlying tort that is
actionable without the conspiracy.” Id. See also Wr'llr'ams, 700 N.E.2d at 868 (an underlying
unlawful act is required for a civil conspiracy claim to succeed) (citing Gosden v. Louis, 687
N.E.Zd 481, 494 (Ohio App. 9th Dist. 1996); Mz`narr`k v. Nagy, 193 N.E.2d 280, 281 (Ohio App.
8th Dist. 1963)). Conspiracy alone “does not provide a civil cause of action.” Zz'egler v. Fr'ndlay
Indusm`es, Inc., 380 F. Supp. 2d 909, 913-14 (N.D. Ohio 2005) (citing Minarz'k, 193 N.E.2d at
281). “The gist of the civil action for conspiracy is the damage caused by acts committed
pursuant to a formed conspiracy, rather than the conspiracy itself; and unless something is
actually done by one or more of the conspirators which proximately results in damage, no civil
action lies against anyone.” Ia'. at 914 (quoting Mtnarr`k, 193 N.E.Zd at 281). See also Wesf v.
Kysela, No. 75594, 2000 WL 23083, at *5 (Ohio App. 8th Dist. Jan. 13, 2000) (“[A] claim for
conspiracy cannot be made subject of a civil action unless something is done which, in the

absence of the conspiracy allegations, would give rise to an independent cause of action.”)

25

(quoting Cully v. St. Augustine Manor, Cuyahoga App. No. 67601 (Apr. 20, 1995) (unreported)
(citing Katz v. Banning 48 Ohio App.3d 543, 552, 617 N.E.Zd 729 (Ohio App. 4th Dist. 1982)',
Palmer v. Westmeyer, 48 Ohio App.3d 296, 300, 549 N.E.2d 1202 (1988); Stajjford v. Greater
Cleveland Regz'onal Transz't Auth., Cuyahoga App. Nos. 63663 and 65530 (Dec. 23, 1993)
(unreported)).

Plaintiff civil conspiracy claim brought against defendants Walmart, Target, and
Christian under Ohio law should not be dismissed for failure to state a cause of action. For the
reasons discussed earlier, the allegations of the complaint, liberally construed, support a finding
that agents of Walmart and Target, including Target employee Christian, conspired or acted
jointly with state law enforcement personnel to violate plaintiffs rights See supra at 13-14.
Plaintiff alleges that agents of the defendant corporations approached agents from the Sheriffs
Office to instigate an investigation against plaintiff and conspired to run “sting operations”
against him because his stores were adversely impacting their video game sales (Doc. 1, 1111 25,
26). Plaintiff alleges that defendants took action in furtherance of the conspiracy by providing
merchandise to state agents which non-party Brooks and defendant Purdy then sold to plaintiff;
entering plaintiffs Northgate Mall store several times during the investigation and looking for
games that had been sold to plaintiff at his Trader’s World store; executing search warrants at the
Northgate Mall and Trader’s World stores and searching the Northgate Mall store with police
officers; and accepting the return of merchandise that had been taken from plaintiffs stores
following his acquittal (Id., 1111 26-36, 39, 46, 55, 68). These allegations, accepted as true, are
sufficient to show that defendants Target and Walmart, acting through their agents, and

defendant Christian participated in a civil conspiracy to harm plaintiffs business Plaintiff has

26

stated a claim for relief for civil conspiracy against defendants Walmart, Target and Christian
under Ohio law.g

Plaintiffs civil conspiracy claim under Ohio law should not be dismissed as time-barred
based on the allegations of the complaint The applicable statute of limitations for a civil
conspiracy claim is the statute of limitations that applies to the underlying cause of actions
Bailey v. Ruehlman, No. 3:16-cv-005, 2016 WL 498877, at *4 (S.D. Ohio Feb. 9, 2016) (Report
and Recommendation), adopted 2016 WL 3194772 (S.D. Ohio June 9, 2016) (holding that the
appellant “could not circumvent the statute of limitations period by labeling her [conspiracy]
claim as a conspiracy to commit defamation.”) (citing West, 2000 WL 23083, at *5). According
to the allegations of the complaint, an action in furtherance of the conspiracy occurred following
plaintiffs acquittal on April 24, 2017, when defendants accepted the return of property that had
been unlawfully seized from plaintiffs stores as part of the sting operations against him. (Doc.
1, 11 68). Plaintiff filed this lawsuit less than one year later on February 9, 2018. Thus,
defendants Walmart, Target, and Christian have not shown that plaintiffs civil conspiracy claim
brought against them under state law is barred by the statute of limitations

IT IS THEREFORE RECOMMENDED THAT:

1. Defendant Walmart’s motion to dismiss the complaint (Doc. 16) be GRANTED in part and
DENIED in part consistent with the foregoing

2. Defendants Target and Christian’s motion to dismiss the complaint (Doc. 20) be GRANTED
in part and DENIED in part consistent with the foregoing

Date: ,§[~S'[é? .
Karen L. Litkovitz

United States Magistrate Judge

 

3 Defendants Target and Walmart do not address in the motion to dismiss whether they can be held vicariously liable
under Ohio law for torts committed by their agents or employees

27

UNITED STATES I)ISTRICT COURT
SOUTHERN DISTICT OF OHIO

WESTERN DIVISION

DAVID DURHAM, Case No. 1:18-cv-0091

Plaintiff, Barrett, J.

Litkovitz, M.J.

vs.
DETECTIVE JERRY
NIFFENEGGER, et. al.,

Defendants

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WI'I`HIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

28

